DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
0. The present application is being examined under the pre-AIA  first to invent provisions.
1. The Action is responsive to the Applicant’s Remarks, Amendment and Arguments filed February 8, 2021. 
2. Please, note claims 101-148 are pending, in which claims 101-104,106-113,115-122,124-133,135-136,141,143,145 and 147 stand rejected, claims 105,114,123,134,137-140,142,144,146 and 148 are allowed. In the set of claims 101-148, claims 101, 110, 119, 128, 105, 114, 128 and 134 are independent.
Response to Arguments
3. Applicant's arguments filed February 8, 2021, have been fully considered. For the Examiner’s responses, please refer to below discussions:
3.1. Based on the amendments made February 8, 2021, in light of the terminal disclaimer against U.S. Patent 10411878 (issued to U.S. Patent Application 15240964, the parent application of the instant application) filed and approved at the same time, the set of claims 105,114,123,134,137-140,142,144,146 and 148 are allowed. 
3.2. The second set of 36 claims including claims 101-104,106-113,115-122,124-133,135-136,141,143,145 and 147 stand rejected.
3.3. Due to the amendments made to claims 101, 110, 119 and 128, the rejections made to claims 101, 103, 110, 112, 119, 121, 128 and 132 are now on grounds of being unpatentable over Chan in view of Martin under 35 USC § 103, instead of previously setting forth on Chan in view of Martin and further in view of Godefroid.
3.4. In the arguments filed February 8, 2021, the Applicant’s argued that “the cited documents do not show, teach or suggest a method of executing computer instructions, the method comprising 1) receiving, via a communications channel, a sequence of binary values in the form of digital electronic signals, the digital electronic signals comprising content signals or 2) the sequence comprising a sequence of labeled tree structures in the form of the sequence of binary values and the sequence of the labeled tree structures representing content”.
3.4.1. On the subject matter of “1) receiving, via a communications channel, a sequence of binary values in the form of digital electronic signals, the digital electronic signals comprising content signals”,  the Examiner respectfully cited additional paragraphs from previously cited Chan reference to enhance the grounds for making rejections to the subject matter. Chan teaches aggregating subscriptions over network and based on telecommunications involving compressing an initial set of subscriptions into a smaller set under a predefined space constraint; and further teaches receiving and using the set of subscriptions to select information for dissemination to one or more users. Here receiving compressed subscriptions over network based on 
3.4.2. On the subject matter of “1) 2) the sequence comprising a sequence of labeled tree structures in the form of the sequence of binary values and the sequence of the labeled tree structures representing content”, the Examiner respectfully submits that, Martin teaches three related subject matters: creating of a reduced generalized context tree (GCT), mapping the reduced GCT to the decoding full tree, and building a finite state machine (FSM) closure of the reduced GCT. In light of Chan in view of Martin, a combination of the three subject matters seems reasonably reading on the recited “the sequence comprising a sequence of labeled tree structures as the states of the finite machine teaches sequence”   
Claim Rejections - 35 USC § 103
4.  The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 

5.1. Claims 101, 103, 110, 112, 119, 121, 128 and 132 are rejected are rejected under U.S.C. 103(a) as being unpatentable over 
Chan et al.: “TECHNIQUES FOR INFORMATION DISSEMINATION USING TREE PATTERN SUBSCRIPTIONS AND AGGREGATION THEREOF”, (United States Patent Application Publication US 20040260683 A1, filed June 20, 2003; and published December 23, 2004, hereafter “Chan”), and in view of 
Martin et al.: “DATA COMPRESSION SYSTEM BASED ON TREE MODELS”, (United States Patent Application Publication US 20050171962 A1, filed April 9, 2004; and published August 4, 2005, hereafter “Martin”).

As per claim 101, Chan teaches a method of executing computer instructions, the method comprising: 
accessing instructions from one or more physical memory devices for execution by one or more processors (See [0031], a filter module 150 is a module which when executed by processor 140 implements all or a portion of the present invention and a machine-readable medium, as part of memory 145 for example, containing one or more programs that when executed implement embodiments of the present invention); 

storing, in at least one of the physical memory devices, signal values resulting from having executed the instructions on the one or more processors (See [0086], merging nodes with the lowest frequencies and storing, with each merged node); 
wherein the accessed instructions to communicate a sequence of binary values (See Page 10, claim 17, providing a set of subscriptions comprising a tree pattern that further comprises interconnected nodes having a hierarchy and adapted to specify content and structure of information); and 
wherein executing the sequence communication instructions further comprising: 
receiving, via a communications channel, a sequence of binary values in the form of digital electronic signals, the digital electronic signals comprising content signals (See Fig. 1, [0027], and Page 10, claim 17, aggregating subscriptions over network and based on telecommunications involving compressing an initial set of subscriptions into a smaller set under a predefined space constraint; and receiving and using the set of subscriptions to select information for dissemination to one or more 
Chan does not explicitly teach the sequence comprising a sequence of labeled tree structures in the form of the sequence of binary values and the sequence of the labeled tree structures representing content.
However, as an analogous art on processing data of hierarchical structure, Martin teaches the sequence comprising a sequence of labeled tree structures (See [0017] and [0037], creating a reduced generalized context tree (GCT) and mapping the reduced GCT to the decoding full tree, building a finite state machine (FSM) closure of the reduced GCT, and the FSM closed tree is used by the present system to sequentially assign probabilities to the symbols in the input sequence, with the purpose of, e.g., encoding the sequence. The present system provides information about the pruned tree to a decoder, which can reconstruct the FSM closure and utilize the tree in various ways to decode the sequence. Here the combination of creating of a reduced generalized context tree (GCT) and mapping the reduced GCT to the decoding full tree, building a finite state machine (FSM) closure of the reduced GCT teaches the sequence comprising a sequence of labeled tree structures as the states of the finite machine teaches sequence) 
in the form of the sequence of binary values (See [0014], GCT forming an FSM closed GCT, obtaining a binary representation of a full tree derived from the GCT, encoding the sequence into a binary string using a dynamic tree model based on statistics collected at the plurality of states of the GCT,) and 
the sequence of the finite labeled trees representing content (See [0010], the data collection is required to build the context tree be done in a compact suffix tree of the encoded sequence. Since compact trees need not be full, and their edges may be labeled by strings of length greater than one).
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s invention was made to combine the teaching of Martin with Chan because Martin is dedicated to data compression for encoding and decoding a sequence specifically to linear time universal coding for the class of tree models; and Chan is dedicated to using tree pattern subscriptions to select information for dissemination to users, and a combined teaching of the references by using a relatively simple coding method for the class of tree models, because the combined teaching would have allowed Chan to have a relatively optimal tree model for using trees or tree structures in an efficient manner.
Martin in view of Chan further teaches:
wherein the labeled tree structures comprise labeled tree hierarchies (See Martin: [0010], the data collection is required to build the context tree be done in a 
converting the labeled tree hierarchies to symbols (See Chan: [0072], additional pre-processing to convert the tree pattern to some canonical form).


As per claim 103, Chan in view of Martin and further in view of Godefroid teaches the method of claim 101, wherein the converting the labeled tree hierarchies to symbols comprises accessing the one or more of the physical memory devices to identify the symbols associated with the labeled tree hierarchies, the one or more physical memory devices storing an accessible structure comprising stored values representing the symbols (See Chan: [0072], additional pre-processing to convert the tree pattern to some canonical form). 

As per claims 110 and 112, the claims recite an article comprising a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by one or more processors of one or more computing devices performs the steps of method claims 101 and 103, respectively. 
Accordingly, claims 110 and 112 are rejected along the same rationale that rejected claims 101 and 103, respectively. 

As per claims 119 and 121, the claims recite an apparatus comprising one or more processors coupled to one or more physical memory devices to store executable instructions performing the steps of method claims 101 and 103, respectively. 
Accordingly, claims 119 and 121 are rejected along the same rationale that rejected claims 101 and 103, respectively. 
          As per claims 128 and 132, the claims recite an apparatus comprising means for performing the steps of method claims 101 and 103, respectively. 
Accordingly, claims 128 and 132 are rejected along the same rationale that rejected claims 101 and 103, respectively. 

5.2. Claims 102, 104, 108-109, 111, 113, 117-118, 120, 122, 124-125, 129-131, 133, 141, 143, 145 and 147 are rejected are rejected under U.S.C. 103(a) as being unpatentable over 
Chan, in view of Martin, as applied to claims 101, 103, 110, 112, 119, 121, 128 and 132 above, and further in view of 
Godefroid et al.: “SIMULATION OF A PROCESS OF A CONCURRENT SYSTEM”, (United States Patent 5937181 A, filed March 31, 1997; and issued August 10, 1999, hereafter “Godefroid”).

As per claim 102, Chan in view of Martin does not explicitly teach the method of claim 101, wherein the content signals comprise at least one of the following content signals: audio content signals;  video content signals;  picture content signals; alphanumerical string content signals; or VoIP content sign.
On the other hand, as an analogous art on processing tree structure data, Godefroid teaches the content signals comprise VoIP content signals (See Godefroid: [0010], wavelet packet trees to encode, transmit, receive and decode signals). 
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s invention was made to combine the teaching of Godefroid with Chan in view of Martin reference by using Godefroid’s facilitated concurrent processing because the combined teaching would have enabled Martin to more efficiently performing data compression.

As per claim 104, Chan in view of Martin and further in view of Godefroid teaches the method of claim 103, wherein the accessing the one or more physical memory devices to identify the symbols associated with the labeled tree hierarchies comprises performing a table look up operation to determine the symbols associated with the labeled tree hierarchies (See Godefroid: col. 4, lines 51-54 and col. 7, lines 2-3, a construction groups together the nodes of the projected tree Tli that are k-equivalent. If 

As per claim 108, Chan in view of Martin and further in view of Godefroid teaches the method of claim 101, wherein the sequence comprises a self-synchronizing sequence (See Godefroid: col. 7, lines 40-52, The synthesized finite-state machines also provides valuable information about the overall communication and synchronization structure of the concurrent system. For the example of the previous section, it is observed from the synthesized finite-state machines that the coupling between the different processes is very tight: processes 10 and 60 enforce a strict synchronization ordering between processes 20, 40 and 50. The amount of parallelism in the system is very limited. This also reveals a potential weakness in the design of the synchronization structure of this system: a failure or death of one process should quickly block all the other processes of the system). 

As per claim 109, Chan in view of Martin and further in view of Godefroid teaches the method of claim 101, wherein the sequence comprises a cross-synchronizing sequence (See Godefroid: col. 7, lines 40-52, The synthesized finite-state machines also provides valuable information about the overall communication and synchronization 
 
As per claim 141, Chan in view of Martin and further in view of Godefroid teaches the method of claim 101, wherein the sequence of binary values further comprises a sequence to synchronize the transmitting and receiving ends of the communications channel (See Martin: Fig. 1 and [0049], Encoder 101 encodes the symbol stream received from a source and transmits the optimized tree structure(s) to the encoder 101 and decoder 102; and Godefroid: col. 7, lines 40-52, The synthesized finite-state machines also provides valuable information about the overall communication and synchronization structure of the concurrent system. For the example of the previous section, it is observed from the synthesized finite-state machines that the coupling between the different processes is very tight: processes 10 and 60 enforce a strict synchronization ordering between processes 20, 40 and 50. The amount of parallelism in the system is very limited. This also reveals a potential weakness in the design of the 

As per claims 111, 113, 117-118 and 143, the claims recites an article comprising a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by one or more processors of one or more computing devices performs the steps of method claims 102, 104, 108-109 and 141, respectively. 
Accordingly, claims 111, 113, 117-118 and 143 are rejected along the same rationale that rejected claims 102, 104, 108-109 and 141, respectively. 

As per claims 120, 122, 124-125 and 145, the claims recites an apparatus comprising one or more processors coupled to one or more physical memory devices to store executable instructions performing the steps of method claims 102-104, 108-109 and 141, respectively. 
Accordingly, claims 120, 122, 124-125 and 145 are rejected along the same rationale that rejected claims 102, 104, 108-109 and 141, respectively. 
          As per claims 129, 133, 130-131 and 147, the claims recites an apparatus comprising means for performing the steps of method claims 102-104, 108-109 and 141, respectively. 


5.3. Claims 106-107, 115-116, 126-127 and 135-136 are rejected are rejected under U.S.C. 103(a) as being unpatentable over 
Chan, in view of Martin, as applied to claims 101, 103, 110, 112, 119, 121, 128 and 132 above, and further in view of
Orr: “OPTIMAL FILTER-BANK WAVELET MODULATION”, (United States Patent Application Publication US 20050286788 Al, filed June 23, 2004; and published December 29, 2005).

As per claim 106, Chan in view of Martin does not explicitly teach the method of claim 101, the sequence further comprising control signals.
However, Orr teaches the method of claim 101, the sequence further comprising control signals (See [0048], based upon the figure of merit, the XWG in the transmitter and receiver adapts the mapping to time-frequency space by controlling the degree of frequency expansion (vertical dimension) and, commensurately, the allocation of bits to symbol cells).
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s invention was made to combine the teaching of Orr with Chan in view of 

As per claim 107, Chan in view of Martin and further in view of Godefroid and Orr teaches the method of claim 101, the sequence further comprising padding signals (See Orr: [0017], wherein signals represented by these filter banks can be compressed). 

As per claims 115-116, the claims recites an article comprising a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by one or more processors of one or more computing devices performs the steps of method claims 106-107, respectively. 
Accordingly, claims 115-116 are rejected along the same rationale that rejected claims 106-107, respectively. 

As per claims 126-127, the claims recites an apparatus comprising one or more processors coupled to one or more physical memory devices to store executable instructions performing the steps of method claims 106-107, respectively. 

          As per claims 135-136, the claims recites an apparatus comprising means for performing the steps of method claims 106-107, respectively. 
Accordingly, claims 135-136 are rejected along the same rationale that rejected claims 106-107, respectively. 

Allowable Subject Matter
6. Claims 105, 114, 123 and 134 are allowable in its independent forms and, 137, 142, 138, 144, 139, 146, 140 and 148 are allowable based on their dependency on the respective independent claims.
References
7.1. The prior art made of record
     A. U. S.  Patent Application Publication US-20040260683-A1.
     L. U. S.  Patent No.  US-5937181-A.
     K. U. S.  Patent Application US-20050286788-A1.
     M. U. S.  Patent Application US-20050171962-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 

     C. U. S.  Patent Application Publication US-20060004817-A1.
     D. U. S. Patent Application Publication US-20030195885-A1.
     E. U. S.  Patent No.  US-6785673-B1.
     F. U. S.  Patent Application Publication US-20050195741-A1.
     G. U. S. Patent Application Publication US-20020129129-A1.
     H. U. S.  Patent No.  US-5848159-A.
      I. U. S.  Patent No.  US-6978271-B1.
     J. U. S.  Patent Application Publication US-20040122844-A1.
Conclusion
8.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED in ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) in re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. 
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
March 21, 2021